Title: From Thomas Jefferson to Thomas Storm, 10 April 1804
From: Jefferson, Thomas
To: Storm, Thomas


          
            Sir
            Monticello Apr. 10. 04.
          
          Your favor of Mar. 28. found me at this place, where I recieved it only yesterday. if you will be so good as to send the articles recieved from Messrs. Kuhn, Greene & co. by the first vessel which shall be going from your port to Washington, Georgetown or Alexandria, it would be most convenient. if there be no communication by sea with those places, then if addressed to Norfolk to the care of mr James Taylor mercht. there, they will be forwarded; the freight to be paid at the place of delivery. as you will have had to pay freight, duties & other small charges to & at New York, if you will have the goodness to address a line, noting their amount to mr Barnes at Georgetown, by post, he will immediately have the money reimbursed you by his correspondent (mr Ludlow) in New York: or, which would be shorter, mr Ludlow has occasionally paid for me such small articles on application, & delivered them to mr Barnes, & will do so on your application. Accept my thanks for your attention to this matter & my respectful salutations.
          
            Th: Jefferson
          
         